UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedJune 30,2007 [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act (Mark One) Commission File Number 33-119586 INTEGRATED MEDIA HOLDINGS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware 76-0600966 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10 Glenlake Parkway, Suite 130 Atlanta, Georgia 30238 (Address of Principal Executive Offices) (Zip Code) (678) 222-3445 (Issuer’s Telephone Number, Including Area Code) Endavo Media and Communications, Inc. (Former Name) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of the issuer’s common equity outstanding as of August 20, 2007 was approximately 14,960,000 shares of common stock, par value $.001. Transitional Small Business Disclosure Format: Yes þNo INDEX TO FORM 10-QSB FILING FOR THE QUARTER ENDED JUNE 30, 2007 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Unaudited Balance Sheet as of June 30, 2007 1 Condensed Consolidated Unaudited Statements of Operations for the Three Months ended June 30, 2007 and 2006 2 Condensed Consolidated Unaudited Statements of Cash Flows for the Three Months ended June 30, 2007 and 2006 3 Notes to the Condensed Consolidated Unaudited Financial Statements 4 Item 2. Management’s Discussion and Analysis 9 Item 3. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 6. Exhibits 19 SIGNATURES PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTEGRATED MEDIA HOLDINGS, INC. (formerly ENDAVO MEDIA AND COMMUNICATIONS, INC.) CONDENSED CONSOLIDATED UNAUDITED BALANCE SHEET as of June 30, 2007 Assets Current assets: Cash $3,639 Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively 151,144 Prepaid Expenses 500 Total current assets 155,283 Property and equipment, net 224,968 Other Assets 16,214 Goodwill 582,643 Total assets $979,108 Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $507,205 Accrued liabilities 1,084,235 Notes payable including related parties 757,727 Total current liabilities 2,349,167 Stockholders' deficit Preferred stock, $.001 par value; 1,000,000 shares authorized, 3,088,469 and 3,821,197 shares issued and outstanding, respectively 3,088 Common stock, $.001 par value, voting, 100,000,000 shares authorized, 14,260,747 and 6,659,640 shares issued and outstanding, respectively 14,260 Additional paid-in capital 22,740,354 Accumulated deficit (24,127,761) Total stockholders' deficit (1,370,059) Total liabilities and stockholders' deficit $979,108 See accompanying notes to condensed consolidated financial statements. INTEGRATED MEDIA HOLDINGS, INC. (formerly ENDAVO MEDIA AND COMMUNICATIONS, INC.) CONDENSED CONSOLIDATED UNAUDITED STATEMENTS OF OPERATIONS Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Total revenues $102,605 $25,715 $1,016,682 $26,710 Cost of sales (108,922) (6,796) (968,290) (19,826) Selling, general, and administrative expense 950,877 (817,037) 1,714,952 (1,464,295) Profit (loss) from operations 944,560 (798,118) 1,763,344 (1,457,411) Other income (expense) 1,134,740 24,433 1,135,585 41,213 Interest (expense) 75,487 (231,900) (154,033) (471,219) Net income (loss) 2,154,787 (1,005,585) 2,744,896 (1,887,417) Imputed preferred stock dividend 0 (1,891,493) 0 (3,782,986) Net income (loss) attributable to common shareholders $2,154,787 $ (2,897,078) $2,744,896 $(5,670,403) Net income (loss) per common share - basic and diluted $0.15 $(0.47) $ .18 $(1.39) Weighted average shares - basic and diluted 14,401,620 6,211,618 15,599,510 4,079,830 See accompanying notes to condensed consolidated financial statements. INTEGRATED MEDIA HOLDINGS, INC. (formerly ENDAVO MEDIA AND COMMUNICATIONS, INC.) CONDENSED CONSOLIDATED UNAUDITED STATEMENTS OF CASHFLOWS for the six months ended June 30, 2007 2006 Cash flows from operating activities: Net income (loss) $2,744,896 $(1,887,417) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 98,454 43,137 Stock and options issued for services (2,499,091) 965,100 Amortization of discount on long-term debt - 355,274 Interest expense converted to equity or debt 130,395 Gains on sale of subsidiary (1,135,585) (32,598) Decrease (increase) in: Accounts Receivable (152) (19,615) Deposits and Prepaid Expenses (18,149) - Increase (decrease) in: Accounts Payable 402,413 (35,958) Accrued liabilities 111,513 226,068 Net cash used by operating activities (165,305) (386,009) Cash flows used in investing activities: Purchases of property and equipment (21,898) (4,221) Additions to Security Deposits 10,000 - Net cash used by investing activities (11,898) (4,221) Cash flows from financing activities: Proceeds from issuance of common stock 107,503 365,000 Proceeds from issuance of notes payable 60,141 86,000 Payments on convertible long-term debt (2,998) - Net cash provided by financing activities 164,647 451,000 Net increase (decrease) in cash and cash equivalents (12,557) 60,770 Cash and cash equivalents at beginning of period 16,196 5,458 Cash and cash equivalents at end of period $3,639 $66,228 See accompanying notes to condensed consolidated financial statements. NOTE 1—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation.The financial statements reflect the consolidated results of Integrated Media Holdings, Inc. and its wholly owned subsidiaries Endavo Media and Communications, Inc., WV Fiber, Inc., Bidchaser, Inc. and New Planet Resources, Inc.All material inter-company transactions have been eliminated in the consolidation. WV Fiber was sold on April 11, 2007 as described in Recent Events of this filing. Therefore, our financial statements reflect WV Fiber results through April 10, 2007. Reverse Stock Split.In the first quarter of 2006, the Company completed a reverse stock split whereby the shareholders received 1 share of stock for every 40 that were previously owned.All share and per share amounts in prior periods have been restated to reflect the reverse stock split. Basis of Presentation.The accompanying condensed consolidated financial statements are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. Integrated Media Holdings, Inc., (the “Company”) believes that the following disclosures are adequate to make the information presented not misleading. These condensed financial statements reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of management, are necessary to present fairly the financial position and results of operations for the periods presented. Interim results are not necessarily indicative of the operating results to be expected for the full year. These financial statements should be read in conjunction with the company’s financial statements and notes thereto for the year ended December 31, 2006 included in the Company’s Annual Report on Form 10-KSB. Net Loss Per Common Share.Basic earnings per share are computed on the basis of the weighted average number of common shares outstanding.Diluted earnings per share are computed on the basis of the weighted average number of common shares outstanding plus the effect of outstanding stock options using the “treasury stock” method.The earnings per common share for the six months ended June 30, 2006 have been adjusted to give retroactive effect to the one-for-forty reverse stock split effective March 13, 2006 as if the reverse stock split had occurred on January 1, 2006.Options, warrants, convertible debt and convertible preferred stock, which if exercised or converted would require the company to issue approximately 63,000,000 shares of common stock, are not included in the diluted earnings per share calculation for June 30, 2007 and 2006, respectively, since their effect on a net loss per share calculation is anti-dilutive. Revenue Recognition.Revenueis recognized when a valid contract or purchase order has been executed or received, services have been performed or product has been delivered, the selling price is fixed or determinable, and collectibility is reasonably assured. Payments received prior to performance are recorded as deferred revenue and amortized over the estimated service period. Stock-Based Compensation.Effective January 1, 2006, the Company adopted the provisions of Statement of Financial Standards No. 123 (revised 2004), Share-BasedPayment ("SFAS No. 123(R)"), which is a revision of SFAS No. 123. SFAS No. 123 (R) supersedes APB Opinion No. 25, Accounting for Stock Issued to Employees, and amends FASB Statement No. 95, Statement of Cash Flows. Generally, the approach to accounting for share-based payments in SFAS No. 123(R) is similar to the approach described in SFAS No. 123. However, SFAS No. 123(R) requires all new share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. Pro forma disclosure of the fair value of new share-based payments is no longer an alternative to financial statement recognition. Prior to 2006, the Company accounted for its employee stock option plans under the intrinsic value method, in accordance with the provisions of Accounting Principles Board ("APB") Opinion No. 25, "Accounting for Stock Issued to Employees", and related interpretations. Compensation expense related to the granting of employee stock options is recorded over the vesting period only if, on the date of grant, the fair value of the underlying stock exceeds the option's exercise price. The Companyhad adopted the disclosure-only requirements of SFAS No. 123, "Accounting for Stock-Based Compensation", which allowed entities to continue to apply the provisions of APB No. 25 for transactions with employees and provide pro forma net income and pro forma income per share disclosures for employee stock grants made as if the fair value based method of accounting in SFAS No. 123 had been applied to these transactions. Property and Equipment.Property and equipment are recorded at cost less accumulated depreciation.Depreciation and amortization on property and equipment are determined using the straight-line method over a five year estimated useful life of the asset. NOTE 2—GOING CONCERN The Company has a working capital deficit, a stockholders’ deficit, and has experienced recurring net losses from operations for most periods prior to the quarter ended June 30, 2007.These factors create substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustment that might be necessary if the Company is unable to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company generating cash from the sale of its common stock or obtaining debt financing and attaining future profitable operations. Management’s plans include selling its equity securities and obtaining debt financing to fund its capital requirements and ongoing operations; however, there can be no assurance the Company will be successful in these efforts. NOTE 3—SHORT-TERM NOTES PAYABLE Notes payable and convertible notes payable outstanding as of June 30, 2007 consisted of the following: On February 22, 2005, the Company consummated a private placement of $1,425,000 principal amount of 8% Senior Secured Convertible Two Year Notes and related securities, including common stock warrants and additional investment rights.These Notes became due and payable in full on February 22, 2007. In connection with these securities, the Company has filed a registration statement with the Securities and Exchange Commission registering the shares of common stock issuable upon conversion of these notes, exercise of the warrants, and the shares related to the additional investment rights if they are exercised in the future.The Securities and Exchange Commission had declared this filing effective but we have not been able to keep the registration current. The debt is convertible to common stock at a beneficial conversion rate of $0.38 per share and1,597,529 warrants to purchase common stock were issued with the notes. 1,121,072 warrants were exercised in June 2005 and 11,911 (adjusted for reverse split) warrants remain outstanding with an exercise price of $5.70 (adjusted for reverse split) after giving effect to an amendment to the exercise price that occurred in June 2005. All the Additional Investment Rights expired unexercised in September 2005. The beneficial conversion feature and the warrants resulted in a discount to the notes of $1,425,000 which was being amortized over the two year term of the notes.As of June 30, 2007, $1,425,000 has been amortized, although we continue to show accrued interest payable in the amount of $218,788. We have paid interest on these notes in the total amount of $21,079 in exchange for 79,038 shares common stock as of June 30, 2007. As of June 30, 2007 all of these Notes remained due and payable. Since the notes matured, we have been discussing possible conversion of these notes into common stock. Although we believe these notes will be converted into common stock, we can provide no assurance that we will successfully negotiate conversion with all the holders. Our common stock decline during the six months ended June 30, 2007 has made these negotiations difficult to finalize. Until these notes are converted, we are at risk that the holders can demand payment at any time and pursue all rights and remedies, under the terms of the note, if we are not able to make payment upon demand. Since the holders have a general lien on the company to secure these notes, our ability to survive a claim of this nature and magnitude is doubtful, based on our financial position as of June 30, 2007. Convertible Promissory Notes payable to and purchased by Omnia LLC and dated August 3, 2004, totaled $50,000 principal. On June 7 and 9, 2007, holder converted $10,000 total principal, along with interest payable, into 287,618 shares of common stock. Convertible Promissory Notes payable purchased by a private equity fund totaled $2,311,300.To reduce long term debt outstanding $1,806,000 principal amount of these notes were converted into the Company’s Series A Preferred shares or common stock during 2004 and 2005. In the quarter ended March 31, 2006, $194,500 principal amount was converted into 491,937 shares (adjusted for reverse split), leaving $455,300 in principal amount outstanding as of June 30, 2007. The notes are due on demand and bear interest at 18% per year.The notes are convertible into the Company’s common stock under a beneficial conversion rate that resulted in the notes being initially discounted in 2004 by $340,700 all of which was amortized in 2004. In 2006, the Company issued Promissory Notes to the same private equity fund holding Convertible Promissory Notes described above, in the total amounts of $119,000 in exchange for proceeds in the amount of $109,000. These Notes carry a simple interest rate of 6% per annum and are payable on demand after 45 days from the issue date. As of March 31, 2007, a total amount of $119,000 of these Promissory Notes remains outstanding. On March 24, 2006, the company issued a Promissory Note in the principal amount of $25,000 to AlphaWest Capital Partners, LLC, a related party, in exchange for proceeds in the same amount. The Promissory note is payable on demand, after May 8, 2006, non-convertible and bears an annual interest rate of 12%. AlphaWest also loaned $4,250 in the first quarter of 2007 with no interest payable or accrued. On From July to December 2006, we issued promissory notes to certain individual accredited investors in the total amount of $1,228,000 in exchange for proceeds in the same amount. These notes were surrendered and cancelled by the Company on April 11, 2007, pursuant to the sale of WV Fiber to Ultra Global Investments as discussed the Recent Events section of this filing. On August 8, 2006, our subsidiary, WV Fiber Inc (formerly Louros Networks Inc), issued a $850,000 secured promissory note to HT Investments LLC a post-petition secured creditor of WV Fiber LLC, the company from which we completed an asset purchase. This note was transferred from us to Ultra Global Investment on April 11, 2007, pursuant to the sale of WV Fiber to Ultra Global Investments as discussed the Recent Events section of this filing. On September 20, 2006, we issued a promissory note in the amount of $35,000 to a related party in exchange for cash proceeds in the same amount. This note was surrendered and cancelled by the Company on April 11, 2007, pursuant to the sale of WV Fiber to Ultra Global Investments as discussed the Recent Events section of this filing. NOTE 4—COMMON AND PREFERRED STOCK TRANSACTIONS The Company issued 50,000 shares of common stock for consulting services valued at $5,000 in total during the three months ended June 30, 2007. On April 2, 2007 we reissued 813,494 Series A Preferred shares to SovCap Equity Partners, Ltd. The shares had been contributed to us by SovCap under agreement for the asset purchase of WV Fiber completed in August 2006. We also agreed to return unissued shares to SovCap after the purchase and related transactions were completed, which equaled 813,494 shares. On April 11, 2007, 3,308,000 shares of common stock, 646,770 shares of Series A preferred stock and approximately $1.2 million in promissory notes, convertible into approximately 4.8 million shares of common stock were surrendered to us and retired into our treasury as a result of the sale of WV Fiber to Ultra Global Investment, LLC. More details of the sale are discussed in Recent Events section of “Managements Discussion & Analysis” below. On June 7 and 9, 2007, we converted at total of $10,000 in outstanding Convertible Promissory Note principal, held by Omnia LLC since 2004, into 287,618 shares of common stock. NOTE 5 –
